Case 1:18-cr-00073-DKW Document 55 Filed 05/26/20 Page 1 of 1         PageID #: 455




                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,     )                 CR 18-00073 DKW
                              )
          Plaintiff,          )
                              )                 ORDER ADOPTING FINDINGS
     vs.                      )                 AND RECOMMENDATION TO
                              )                 DENY REQUEST FOR JUDICIAL
NATHAN YUEN GRIT LUM ,        )                 RECOMMENDATION FOR
                              )                 TRANSFER TO HOME
          Defendant.          )                 CONFINEMENT
_____________________________ )

   ORDER ADOPTING FINDINGS AND RECOMMENDATION TO DENY
   REQUEST FOR JUDICIAL RECOMMENDATION FOR TRANSFER TO
                    HOME CONFINEMENT

         Findings and Recommendation having been filed and served on all parties

on May 08, 2020, and no objections having been filed by any party,

         IT IS HEREBY ORDERED AND ADJUDGED that, pursuant to Title 28,

United States Code, Section 636(b)(1)(B) and Local Rule 74.1, the "Findings and

Recommendation to Deny Request for Judicial Recommendation for Transfer to

Home Confinement", ECF No. 50, are adopted as the opinion and order of this

Court.

         IT IS SO ORDERED.
         DATED: May 26, 2020 at Honolulu, Hawai’i.



                                       /s/ Derrick K. Watson
                                       Derrick K. Watson
                                       United States District Judge
